                                         Case 4:17-cv-05343-YGR Document 182 Filed 07/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     GREG KIHN, ET AL.,                                  CASE NO. 17-cv-05343-YGR
                                   9                   Plaintiffs,                           ORDER DENYING DEFENDANTS’ MOTION
                                                                                             TO CLARIFY OR AMEND CLASS
                                  10             vs.                                         CERTIFICATION ORDER
                                  11     BILL GRAHAM ARCHIVES, LLC, ET AL.,                  Dkt. No. 176

                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          The motion of defendants Bill Graham Archives, LLC dba Wolfgang’s Vault, Norton,
                                  14   LLC, and William E. Sagan to Clarify and/or Amend the Class Certification Order (Dkt. No. 176)
                                  15   came on for hearing via videoconference on July 21, 2020. For the reasons stated on the record,
                                  16   the Court DENIES the motion. See Fed. R. Civ. P 60(a); Tattersalls, Ltd. v. DeHaven, 745 F.3d
                                  17   1294, 1298 (9th Cir. 2014) (motion under Rule 60(a) requires a showing of a “clerical error,
                                  18   oversight, or omission;” the “touchstone of Rule 60(a). . . is ‘fidelity to the intent’ behind the
                                  19   original” order); see also Civ. Local R. 7-9 (motions for reconsideration require leave of court and
                                  20   showing of a material difference in facts or law that could not be presented with exercise of
                                  21   reasonable diligence or “manifest failure by the Court to consider material facts or dispositive
                                  22   legal arguments which were presented”).
                                  23          This terminates Dkt. No. 176.
                                  24          IT IS SO ORDERED.
                                  25   Dated: July 22, 2020
                                                                                                 YVONNE GONZALEZ ROGERS
                                  26
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
